Title: From Thomas Jefferson to Robert Patterson, 29 March 1807
From: Jefferson, Thomas
To: Patterson, Robert


                        
                            Dear Sir
                            
                            Washington Mar. 29. 07.
                        
                        I have duly recieved your letter of the 25th. proposing the appointment of an Assistant engraver to the mint
                            at a salary of 600. D. and that mr Reich should be the assistant. you are so exclusively competent to decide on the want
                            of such an officer, that I approve the proposition on the faith of your opinion. with respect to the person to be
                            appointed, my knolege of the superior talents of mr Reich concurs with your recommendation in the propriety of appointing
                            him.
                        I should approve of your employing the mint on small silver coins, rather then on Dollars, & gold coins, as
                            far as the consent of those who employ it can be obtained. it would be much more valuable to the public to be supplied
                            with abundance of dimes & half dimes which would stay among us, than with dollars & eagles which leave us immediately.
                            indeed I wish the law authorised the making two cent & three cent pieces of silver, and golden dollars, which would all
                            be large enough to handle, & would be a great convenience to our own citizens. Accept my affectionate salutations
                        
                            Th: Jefferson
                            
                        
                    